        Case 4:20-cr-00045-BMM Document 55 Filed 03/01/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                       GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                    Case No. CR 20-45-GF-BMM

                Plaintiff,
                                               ORDER TRANSFERRING
 vs.                                            JURISDICTION AND
                                                 CONSOLIDATING
 GEORGIE ELAINE RUSSELL,                          PROCEEDINGS

               Defendant.

       Upon Defendant Russell’s Unopposed Motion to Transfer Jurisdiction and

Consolidate Proceedings;

       IT IS HEREBY ORDERED that the pending cases in the Eastern District of

Washington, 2:20-CR-12-EFS-1 and 1:16-CR-2006-EFS are transferred to the

District of Montana and consolidated for the purpose of sentencing set for March

3, 2021, at 4:00 p.m.

       DATED this 1st day of March, 2021.




                                        1
